DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 8/1/2022; claims 1-14 and 16-18 are pending; claim 15 has been cancelled.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 14 and 16 - 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 17 and 18 have been amended to include determining a plurality of confidence scores associated with the plurality of corresponding text strings, wherein the plurality of confidence scores are configured to quantify a correspondence between the provided instruction for controlling the aircraft and the received plurality of audio inputs from the user.   The Applicant’s original disclosure has not provided support for the added limitation.  The original specifications mirror the claim language which state determining a plurality of confidence scores associated with the plurality of corresponding text strings; but has not described how the confidence scores are being calculated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 17 and 18 are directed to a method for evaluating an ATC agent performance (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps in claims 1, 17 and 18: 
… providing an instruction for controlling the aircraft; receiving a plurality of audio inputs from a user; performing a speech-to-text analysis to each of the plurality of audio inputs to obtain a plurality of corresponding text strings; determining a plurality of confidence scores associated with the plurality of corresponding text strings, wherein the plurality of confidence scores are configured to quantify a correspondence between the provided instruction for controlling the aircraft and the received plurality of audio inputs from the user; determining a plurality of similarity scores associated with the plurality of corresponding text strings, wherein the plurality of similarity scores are configured to quantify a similarity between the provided instruction for controlling the aircraft and the received plurality of audio inputs from the user; identifying a plurality of vectoring clearances associated with the aircraft based on the plurality of corresponding text strings, the plurality of confidence scores, and the plurality of similarity scores; displaying an animation of the aircraft based on the plurality of vectoring clearances; and based on the plurality of vectoring clearances, calculating a facility-specific aptitude score of the user as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind. For instance, a human teacher may providing instruction to a trainee, receiving audio and mentally transcribe the audio into text; mentally generate the confidence and similarity scores and mentally calculated the aptitude score of the trainee (i.e. performing mental observations, evaluations, and judgements).  Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
Claim 1 fails to positively tied to a statutory machine.  For claims 17 and 18, the claims recite certain computer structures: An electronic device, comprising: a display; a microphone; one or more processors; a memory” and “A non-transitory computer-readable storage medium”, “one or more processors of an electronic device having a display”.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 fails to positively tied to a statutory machine.  For claims 17 and 18, the claims recite certain computer structures: An electronic device, comprising: a display; a microphone; one or more processors; a memory” and “A non-transitory computer-readable storage medium”, “one or more processors of an electronic device having a display”.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that "As shown in FIG. 8, device 800 can be any suitable type of microprocessor-based device, such as a personal computer, workstation, server or handheld computing device (portable electronic device) such as a phone or tablet" in the Applicant’s published specification, para. [0207].  There is no indication in the Specification that Applicants have achieved an advancement or improvement in computer and speech recognition technology.   Dependent claims 2 – 14 and 16 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6, 11 - 13 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fisch (US 5,961,331) in view of Gerstenfeld (US 5,200,901) and Wang et al. (US 2017/0330560 A1).
Re claims 1, 17, 18:
1. Fisch teaches a computer-implemented method (Fisch, Abstract), the method comprising: 
displaying a graphic representation of an aircraft (Fisch, col. 4, lines 3 – 7, “appearance of an airplane takeoff, flight and landing, such as ground terrain, the horizon and the sky to provide the user with complete aircraft flight simulation”; col. 5, lines 41 - 48); 
providing an instruction for controlling the aircraft (Fisch, figs. 3A – 3D, fig. 3D, 43, 45; col. 6, lines 18 – 64; col. 7, line 16 – col. 8, line 20 show examples of conversation between the ATC and the pilot); 
receiving a plurality of audio inputs from a user (Fisch, figs. 3A – 3D, fig. 3D, 43, 45; col. 6, lines 18 – 64; col. 7, line 16 – col. 8, line 20 show examples of conversation between the ATC and a pilot); 
performing a speech-to-text analysis to each of the plurality of audio inputs to obtain a plurality of corresponding text strings (Fisch, col. 6, lines 1 – 17, “the voice interpretation means comprises voice recognition or interactive voice software”; col. 6, lines 40 – 64, “the central processing unit 3 evaluates the verbal responses of a user to determine whether these responses are correct or within a given range of acceptable phraseology and pronunciation”; col. 7, line 16 – col. 8, line 20 show examples of transcription between ATC and a pilot); 
identifying a plurality of vectoring clearances associated with the aircraft (Fisch, figs. 3A – 3D, i.e., fig. 3A, “Give Clearance”; col. 7, line 16 – col. 8, line 20 show examples of transcription between ATC and a pilot; i.e., col. 7, lines 50 – 51, “ATC: Cessna one zero echo, cleared for takeoff. Wind 240 at 5” is an example takeoff clearance); 
based on the plurality of vectoring clearances, calculating a facility-specific aptitude score of the user (Fisch, col. 9, lines 11 – 15, “4. The air traffic voice interactive simulator for training pilots and trainees of claim 1 further comprising a grading means for evaluating the verbal responses of a trainee or pilot to provide a numerical grade of the trainee or pilot's performance”; col. 3, lines 50 – 67, “The system recognizes and evaluates acceptable, and unacceptable, protocol, phraseology and pronunciation and provides appropriate audio messages accordingly”).

17. Fisch teaches an electronic device (Fisch, Abstract), comprising: 
a display; a microphone; one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Fisch, col. 8, claim 1), the one or more programs including instructions for: 
displaying a graphic representation of an aircraft (Fisch, col. 4, lines 3 – 7, “appearance of an airplane takeoff, flight and landing, such as ground terrain, the horizon and the sky to provide the user with complete aircraft flight simulation”; col. 5, lines 41 - 48); 
providing an instruction for controlling the aircraft (Fisch, figs. 3A – 3D, fig. 3D, 43, 45; col. 6, lines 18 – 64; col. 7, line 16 – col. 8, line 20 show examples of conversation between the ATC and the pilot); 
receiving a plurality of audio inputs from a user (Fisch, figs. 3A – 3D, fig. 3D, 43, 45; col. 6, lines 18 – 64; col. 7, line 16 – col. 8, line 20 show examples of conversation between the ATC and a pilot);
performing a speech-to-text analysis to each of the plurality of audio inputs to obtain a plurality of corresponding text strings (Fisch, col. 6, lines 1 – 17, “the voice interpretation means comprises voice recognition or interactive voice software”; col. 6, lines 40 – 64, “the central processing unit 3 evaluates the verbal responses of a user to determine whether these responses are correct or within a given range of acceptable phraseology and pronunciation”; col. 7, line 16 – col. 8, line 20 show examples of transcription between ATC and a pilot); 
identifying a plurality of vectoring clearances associated with the aircraft (Fisch, figs. 3A – 3D, i.e., fig. 3A, “Give Clearance”; col. 7, line 16 – col. 8, line 20 show examples of transcription between ATC and a pilot; i.e., col. 7, lines 50 – 51, “ATC: Cessna one zero echo, cleared for takeoff. Wind 240 at 5” is an example takeoff clearance); 
based on the plurality of vectoring clearances, calculating a facility-specific aptitude score of the user (Fisch, col. 9, lines 11 – 15, “4. The air traffic voice interactive simulator for training pilots and trainees of claim 1 further comprising a grading means for evaluating the verbal responses of a trainee or pilot to provide a numerical grade of the trainee or pilot's performance”; col. 3, lines 50 – 67, “The system recognizes and evaluates acceptable, and unacceptable, protocol, phraseology and pronunciation and provides appropriate audio messages accordingly”).

18. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device having a display (Fisch, Abstract; col. 8, claim 1), cause the electronic device to: 
display a graphic representation of an aircraft (Fisch, col. 4, lines 3 – 7, “appearance of an airplane takeoff, flight and landing, such as ground terrain, the horizon and the sky to provide the user with complete aircraft flight simulation”; col. 5, lines 41 - 48); 
provide an instruction for controlling the aircraft (Fisch, figs. 3A – 3D, fig. 3D, 43, 45; col. 6, lines 18 – 64; col. 7, line 16 – col. 8, line 20 show examples of conversation between the ATC and a pilot); 
receive a plurality of audio inputs from a user (Fisch, figs. 3A – 3D, fig. 3D, 43, 45; col. 6, lines 18 – 64; col. 7, line 16 – col. 8, line 20 show examples of conversation between the ATC and a pilot); 
perform a speech-to-text analysis to each of the plurality of audio inputs to obtain a plurality of corresponding text strings (Fisch, col. 6, lines 1 – 17, “the voice interpretation means comprises voice recognition or interactive voice software”; col. 6, lines 40 – 64, “the central processing unit 3 evaluates the verbal responses of a user to determine whether these responses are correct or within a given range of acceptable phraseology and pronunciation”; col. 7, line 16 – col. 8, line 20 show examples of transcription between ATC and a pilot); 
identify a plurality of vectoring clearances associated with the aircraft (Fisch, figs. 3A – 3D, i.e., fig. 3A, “Give Clearance”; col. 7, line 16 – col. 8, line 20 show examples of transcription between ATC and a pilot; i.e., col. 7, lines 50 – 51, “ATC: Cessna one zero echo, cleared for takeoff. Wind 240 at 5” is an example takeoff clearance); 
based on the plurality of vectoring clearances, calculate a facility-specific aptitude score of the user (Fisch, col. 9, lines 11 – 15, “4. The air traffic voice interactive simulator for training pilots and trainees of claim 1 further comprising a grading means for evaluating the verbal responses of a trainee or pilot to provide a numerical grade of the trainee or pilot's performance”; col. 3, lines 50 – 67, “The system recognizes and evaluates acceptable, and unacceptable, protocol, phraseology and pronunciation and provides appropriate audio messages accordingly”).

Fisch does not explicitly disclose displaying a predetermined shape of a plurality of predetermined shapes, wherein the predetermined shape comprises one or more boundaries for the aircraft to avoid, and wherein each of the plurality of predetermined shapes is associated with a facility type; displaying an  animation of the aircraft based on the plurality of vectoring clearances.  Gerstenfeld teaches an invention relates to a multisite air traffic control system that simulates air traffic scenarios generated from actual flight information and provides expert analysis of this flight information (Gerstenfeld, Abstract).  

Gerstenfeld further teaches displaying a predetermined shape of a plurality of predetermined shapes, wherein the predetermined shape comprises one or more boundaries for the aircraft to avoid, and wherein each of the plurality of predetermined shapes is associated with a facility type; displaying an  animation of the aircraft based on the plurality of vectoring clearances (Gerstenfeld, fig. 3; figs. 7 – 8C; col. 14, 17 – 42, “simulation includes a radar sweep 48 that tracks two aircraft A and B located in different geographical regions … Geographical boundaries 51 and navigational marks 53 … becomes visible on the simulated radar screen, … aircraft on runway 47 … the airplane will continue on its original path as indicated by arrows 49.  By issuing a clearance command”; col. 17, lines 8 – 15, “ghost target images 57 (shown in phantom) for each aircraft can be selectively introduced onto display 28 to indicate the future position of the aircraft;”; figs. 3, 7 – 8C show a plurality of shapes on the screen (i.e., aircrafts, runways, navigation mark, geographic boundary…etc.); Abstract, “representation of at least one moving aircraft
having an initial position and heading with respect to a selected site for producing a dynamic simulation of an air traffic scenario to monitor air traffic in real time”).   Therefore, in view of Gerstenfeld, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/device described in Fisch, by providing the simulated radar screen with a plurality of objects as taught by Gerstenfeld, since it was known in the art to provide a radar screen which displays the geographical map of that particular site.  The radar screen includes navigational aids such as navigational markers and visual omnirange locations are commonly displayed by the map.  The radar screen allows an ATC to manage the flight patterns of one or more aircrafts (Gerstenfeld, col. 1, line 54 – col. 2, line 3; col. 14, lines 17 – 27).

Fisch teaches a system for training a pilot interacting with a simulated air traffic controller.   Fisch does not explicitly disclose a system for training an ATC.  Gerstenfeld teaches a system for training an air traffic controller (Gerstenfeld, col. 4, lines 33 - 51).  Therefore, in view of Gerstenfeld, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/device described in Fisch, by training an ATC instead of training a pilot, to provide an effective automated site-selectable system for analyzing clearances provided by air traffic controllers in accord with the rules and procedures.  The ATC simulator provides realistic air traffic scenarios, providing controls to change the flight pattern of one or more aircraft, overseeing the actions of the controllers, and evaluating their actions to automatically instruct and provide feedback to the controllers (Gerstenfeld, col. 4, lines 33 - 51). 

Wang et al. (US 2017/0330560 A1) teaches methods and systems are provided for processing speech inputs for a controlling one or more vehicle systems of a vehicle (Wang, Abstract).  Wang further teaches determine a plurality of confidence scores associated with the plurality of corresponding text strings, wherein the plurality of confidence scores are configured to quantify a correspondence between the 
provided instruction for controlling the aircraft and the received plurality of audio inputs from the user (Wang, [0017], “system 10 validates speech inputs 14 periodically and/or upon events with predictive phraseology stored in a data storage device 34 and/or vehicle situational information 36 received from one or more of the vehicle systems 26-30, such that a confidence level 38 can be determined and associated with the speech output 24. The confidence level 38 is then made available to consumer functions of the vehicle systems 26-30”; [0018]; [0023], “The AL 48 and IL 50 act as the indicators for the confidence level 38”);

determine a plurality of similarity scores associated with the plurality of corresponding text strings, wherein the plurality of similarity scores are configured to quantify a similarity between the provided instruction for controlling the aircraft and the received plurality of audio inputs from the user (Wang, fig. 4, “Determine Accuracy Level”; [0005], “receiving speech input from an audio channel; performing, by a processor, speech recognition on the speech input to obtain recognized results; determining, by a processor, an accuracy level of the audio channel based on a comparison of the recognized results and predictive phraseology”);

identify a plurality of vectoring clearances associated with the aircraft (Wang, [0014], “from other users through an external input device(s) 20 that communicates speech signals to the vehicle 12 (e.g., an air traffic controller (ATC), radio broadcasts, etc.)”) based on the plurality of corresponding text strings, the plurality of confidence scores, and the plurality of similarity scores (Wang, [0017], “a confidence level 38 can be determined and associated with the speech output 24. The confidence level 38 is then made available to consumer functions of the vehicle systems 26-30”; [0018]; [0023], “The AL 48 and IL 50 act as the indicators for the confidence level 38”; fig. 4, “Determine Accuracy Level”; [0005], “receiving speech input from an audio channel … an accuracy level of the audio channel based on a comparison of the recognized results and predictive phraseology”).

Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method / system described in Fisch, by assessing the quality of voice input as taught by Wang, in order to determine the accuracy, certainty (confidence) and integrity of the transcription (Wang, [0006]). 

Re claim 2:
2. The method according to claim 1, wherein the facility type includes: a tower facility, a terminal radar approach control facility, or an en route facility (Fisch, col. 6, lines 18 - 39).

Re claim 3:
3. The method according to claim 1, wherein the shape includes one or more obstacles, one or more destinations, or a combination thereof (Gerstenfeld, fig. 3; figs. 7 – 8C; col. 14, 17 – 42, “simulation includes a radar sweep 48 that tracks two aircraft A and B located in different geographical regions … Geographical boundaries 51 and navigational marks 53 … becomes visible on the simulated radar screen, … aircraft on runway 47 … the airplane will continue on its original path as indicated by arrows 49.  By issuing a clearance command”; col. 17, lines 8 – 15, “ghost target images 57 (shown in phantom) for each aircraft can be selectively introduced onto display 28 to indicate the future position of the aircraft;”; figs. 3, 7 – 8C show a plurality of shapes on the screen (i.e., aircrafts, runways, navigation mark, geographic boundary…etc.); Abstract, “representation of at least one moving aircraft
having an initial position and heading with respect to a selected site for producing a dynamic simulation of an air traffic scenario to monitor air traffic in real time”).

Re claims 4 - 6:
4. The method of claim 1, wherein the instruction is a first instruction indicative of a first destination, the method further comprising: after providing the first instruction, providing a second instruction indicative of a second destination different from the first destination (Fisch, figs. 3A – 3D, fig. 3D, 43, 45; col. 6, lines 18 – 64; col. 7, line 16 – col. 8, line 20 show examples of conversation between the ATC and a pilot which include multiple instructions for one or more runways).

5. The method of claim 1, wherein the instruction is indicative of a desired formation of a plurality of aircrafts (Fisch, col. 2, lines 48 – 59, “air traffic controllers providing traffic advisory information to other pilots”; col. 5, lines 24 – 40, “The audio training exercises 41 are lessons designed to train pilots and trainees to verbally interact with air traffic controllers”; An ATC can direct traffic to a plurality of pilots (aircrafts); Gerstenfeld, col. 8, lines 54 – 65, “The actual flight patterns of aircraft, an example of which is depicted in FIG. 14 showing two aircraft, is developed from the radar data generated by an air traffic computer”).

6. The method according to claim 1, wherein the plurality of vectoring clearances includes a first vectoring clearance and a second vectoring clearance, and wherein displaying the animation of the aircraft comprises: while displaying the animation based on the first vectoring clearance, receiving an audio input indicative of the second vectoring clearance; in response to receiving the audio input indicative of the second vectoring clearance, updating the animation based on the second vectoring clearance (Fisch, figs. 3A – 3D, i.e., fig. 3A, “Give Clearance”; col. 7, line 16 – col. 8, line 20 show examples of transcription between ATC and a pilot where it shows a multiple vectoring clearance for different pilots; Gerstenfeld, col. 8, lines 54 – 65, “The actual flight patterns of aircraft, an example of which is depicted in FIG. 14 showing two aircraft, is developed from the radar data generated by an air traffic computer”; Abstract, “representation of at least one moving aircraft having an initial position and heading with respect to a selected site for producing a dynamic simulation of an air traffic scenario to monitor air traffic in real time”).

Re claims 11 – 12:
11. The method of claim 3, further comprising: terminating the display of the animation after showing the aircraft reaching a destination of the plurality of destinations, wherein the destination is indicated in the instruction (Fisch, col. 3, lines 50 – col. 4, line 7, “a simulator video display provided to display information simulating the visual appearance of an airplane takeoff, flight and landing, such as ground terrain, the horizon and the sky to provide the user with complete aircraft flight simulation”; col. 4, lines 11 – 15, “to provide a complete aircraft simulation including visual display and audio simulation to simulate dialog between a pilot and an air traffic controller”). 

12. The method of claim 11, further comprising: identifying at least one of the plurality of vectoring clearances as correct (Fisch, col, lines 37 – 41, “If runway correctly stated right. ATC: Cessna one zero echo, Runway 25 Right, taxi into position and hold”).

Re claim 13:
13. The method of claim 1, wherein the aircraft is a first aircraft, the method further comprising: simultaneously displaying the first aircraft and a second aircraft (Gerstenfeld, fig. 3); in response to receiving an audio input, determining whether the audio input is directed to the first aircraft and the second aircraft (Fisch, col. 5, lines 23 – 40, “different tasks typically required of pilots when communicating with air traffic controllers”; figs. 3A – 3D, i.e., fig. 3A, “Give Clearance”; col. 7, line 16 – col. 8, line 20 show examples of transcription between ATC and pilots; wherein each pilot has a call sign; i.e., col. 7, line 34, “Cessna one zero echo”).

Re claim 16:
16. The method of claim 1, further comprising calculating the facility-specific aptitude score of the user based on: a time interval between two audio inputs of the plurality of audio inputs; a time at which the aircraft is displayed; a time at which the aircraft reaches a destination or contacts a boundary; an audio recording of the plurality of audio inputs; the plurality of confidence scores associated with the plurality of text string; a total number of vectoring clearances associated with the aircraft; a number of aircrafts simultaneously displayed with the aircraft; or any combination thereof (Fisch, col. 5, lines 23 – 40, “different tasks typically required of pilots when communicating with air traffic controllers”; figs. 3A – 3D, i.e., fig. 3A, “Give Clearance”; col. 7, line 16 – col. 8, line 20 show examples of transcription between ATC and pilots).

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisch (US 5,961,331) in view of Gerstenfeld (US 5,200,901) and Wang et al. (US 2017/0330560 A1) as applied to claim 3 above, and further in view of Babbitt et al. (US 6,053,737).
Re claims 7 – 10:
Fisch does not explicitly disclose terminating the display of the animation after errors made by a pilot.   Babbitt et al. teaches a method for tutoring a trainee in a simulator comprises the steps of defining an expert system simulating an activity, and using the expert system to provide instructional feedback to
the trainee.   

Re Claims 7, 9: Babbitt teaches the method further comprising: terminating the display of the animation after errors made by a pilot (Babbitt, col. 6, lines 27 – 43, “The inference engine component 604 is capable of shutting down the system and/or starting up a tutoring session, as desired. Thus, when the trainee performs an action which has been determined to be inappropriate, then the inference engine component 604 may halt the simulation and instruct the trainee as to the preferred course of action”).  

Re claims 7, 9: Gerstenfeld teaches the limitation: showing the aircraft contacting a boundary of the one or more boundaries; aircraft contacting an obstacle of the one or more obstacles (Gerstenfeld, fig. 3; figs. 7 – 8C; col. 14, 17 – 42, “simulation includes a radar sweep 48 that tracks two aircraft A and B located in different geographical regions … Geographical boundaries 51 and navigational marks 53 … becomes visible on the simulated radar screen, … aircraft on runway 47 … the airplane will continue on its original path as indicated by arrows 49.  By issuing a clearance command”; col. 17, lines 8 – 15, “ghost target images 57 (shown in phantom) for each aircraft can be selectively introduced onto display 28 to indicate the future position of the aircraft;”; figs. 3, 7 – 8C show a plurality of shapes on the screen (i.e., aircrafts, runways, navigation mark, geographic boundary…etc.); Abstract, “representation of at least one moving aircraft having an initial position and heading with respect to a selected site for producing a dynamic simulation of an air traffic scenario to monitor air traffic in real time”)).  

Re claims 8, 10: Gerstenfeld further teaches the method, further comprising: identifying at least one of the plurality of vectoring clearances as incorrect/correct (Gerstenfeld, fig. 3, “Rule Violation A and B separation violation”; col. 4, lines 48 – 51, “evaluating their actions to automatically instruct and provide feedback to the users in actual air traffic control rules and procedures at that selected site”; col. 7, lines 38 – 56, “ Such rules and procedures are associated with navigational markers, such as intersections of visual omniranges, glide paths, or localizers and geographical boundaries and features particular to that site”).  Gerstenfeld suggests appropriate feedbacks are provided when rules and procedures (i.e., intersections of visual omniranges, glide paths, or localizers and geographical boundaries and features particular) has been violated. 

Therefore, in view of Babbitt, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Fisch, by providing inference engine as taught by Babbitt, since Babbitt suggests when the trainee performs an action which has been determined to be inappropriate, then the inference engine component may halt the simulation and instruct the trainee as to the preferred course of action (Babbitt, col. 6, lines 27 – 43).  The simulation may be stopped so as to allow the trainee to contemplate his prior actions and/or decide what to do next (Babbitt, col. 5, lines 36 – 45).

Therefore, in view of Gerstenfeld, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Fisch, by providing the rules and procedures about the boundary and obstacles (other aircraft and terrain) as taught by Gerstenfeld, in order to an ATC simulator provides realistic air traffic scenarios, providing controls to change the flight pattern of one or more aircraft, overseeing the actions of the controllers, and evaluating their actions to automatically instruct and provide feedback to the controllers (Gerstenfeld, col. 4, lines 33 - 51).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fisch (US 5,961,331) in view of Gerstenfeld (US 5,200,901) and Wang et al. (US 2017/0330560 A1) as applied to claim 1 above, and further in view of Sharon (US 8,866,623 B2).
Re claim 14:
Fisch does not explicitly disclose a timer.   Sharon teaches an alert interactive system designed to serve as an alertness tool to ensure that a person, such as an aircraft pilot, a car or truck driver, a soldier or sailor on watch, or a security professional, remains alert (Sharon, Abstract).  Sharon teaches the method of claim 1, further comprising: displaying a countdown timer (Sharon, col. 10, lines 28 – 38; fig. 10; fig. 13).  Therefore, in view of Sharon, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Fisch, by providing the countdown timer as taught by Sharon, to ensure that the ATC agent to be active and fully alert (Sharon, col. 4, lines 9 - 18). 

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Applicant argues;
Applicant respectfully submits that independent claim 1 recites significantly more than the judicial exception of an abstract idea since the amendment now includes the specific way in which the computer processes the received audio input so as to allow the computer to extract information from the audio. Specifically, the computer determines confidence scores and similarity scores corresponding to the text strings obtained from the audio input which allow the computer to process the received audio input so as to determine whether the audio input corresponds to a correct vector clearance reading. Since the claims now incorporate the specific way in which the computer processes the received audio so as to determine whether the input corresponds to a correct vector clearance reading
The Office respectfully disagrees. The Applicant’s claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., "speech recognition" are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  Furthermore, the human instructor would mentally process the speech and generate the accuracy and confidence scores associated with the speech.  There is no indication in the Specification that Applicant has achieved an advancement or improvement in sound processing technology.

Applicant argues:
Gemstenfeld also teaches that the geographical map of existing radar screens display  "geographic boundaries of the airport and runways, as well as natural boundaries such as mountains or bodies of water" (Gemstenfeld at Col 1, lines 64-67). However, Gemstenfeld does not teach or suggest anywhere in its disclosure that the geographic boundaries are intended to restrict the movement of aircraft in any way. Even though the disclosed boundaries may include natural boundaries such as mountains, such boundaries would not be understood from the disclosure to impose any movement limitation on aircrafts since the examples associated to the boundaries are elements that aircraft can fly above and the boundaries themselves are not taught or suggested to have such an effect. Thus, the boundaries disclosed in Gemstenfeld would not require aircraft to avoid them As a result, Gemstenfeld fails to teach or suggest "displaying a  predetermined shape of a plurality of predetermined shapes, wherein the predetermined shape comprises one or more boundaries for the aircraft to avoid'' as now recited in claim 1.
The Office submits that 1) there is no limitation that impose the movement of the aircraft associated to the boundaries.  Applicant’s specification merely stated that the system animates the aircraft and show the aircraft hitting the boundary and display the collision of the aircraft with the boundary.  However, there is no recitation in the original disclosure that boundary imposes the movement restriction to the aircraft.   2). The Gemstenfeld reads on the newly added limitation; wherein a trainee should avoid certain geographic boundaries such as landmarks and proximity to other aircrafts. For example, an airport runway includes boundaries where a pilot should avoid when landing an aircraft (Gertenfeld, col. 14, lines 17 – 27, “it is up to user 16 to control its flight pattern in order to safely land that aircraft on runway 47”).   In col. 14, lines 43 – 51, Gemstenfeld states “the alert is a short message that tells the controller … separation violation, etc. … generates a warning in instructor's window 42 alerting the user that aircraft A and B violated a separation rule, and cites the rule”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715